STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Jeffrey Debord,
Respondent Below, Petitioner
                                                                                   FILED
vs.) No. 19-0351 (Kanawha County 16-AA-98)
                                                                               March 23, 2021
                                                                              EDYTHE NASH GAISER, CLERK
Everett Frazier, Commissioner                                                 SUPREME COURT OF APPEALS
of the West Virginia Division of                                                  OF WEST VIRGINIA

Motor Vehicles
Petitioner Below, Respondent



                              MEMORANDUM DECISION


        Petitioner Jeffrey Debord, by counsel Kevin D. Mills, appeals the Circuit Court of
Kanawha County’s March 19, 2019, order reversing the Decision of the Office of Administrative
Hearings (“OAH”) dated September 27, 2016. The West Virginia Division of Motor Vehicle
(“DMV”), by counsel Janet E. James, filed a response. 1 Petitioner filed a reply. On appeal,
petitioner argues that the circuit court erred in failing to give proper deference to the hearing
examiner’s findings of fact and conclusions of law. As such, the reversal of the findings of the
hearing examiner was a clear abuse of discretion by the circuit court.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Petitioner was arrested for driving under the influence of alcohol (“DUI”) at 5:20 p.m. on
September 22, 2012, after Deputy M. Stewart of the Berkeley County Sheriff’s Department (“the
Investigating Officer”) encountered the petitioner driving a Jeep Wrangler at a high rate of speed
and almost striking several children. In the criminal narrative, he wrote that “[t]he Jeep drove by
at a high rate of speed, turned around and came back up Peruvian Paso Drive.” The Investigating
Officer, who had been jogging, went to his house and got his police cruiser and observed the

       1
       During the pendency of this appeal, Everett Frazier was appointed Commissioner of
DMV. Pursuant to Rule 41(c) of the West Virginia Rules of Appellate Procedure, he is
automatically substituted as a party.
                                                     1
petitioner driving up the road at a high rate of speed. After arrest, the petitioner was transported to
the Berkeley County Sheriff’s Department for processing and for administration of the secondary
chemical test of the breath. The results of the secondary chemical test showed that the petitioner
had a blood alcohol content (“BAC”) of .270 at 5:50 p.m.

         On October 17, 2012, the DMV issued an Order of Revocation revoking petitioner’s
driver’s license for aggravated DUI on September 22, 2012. Petitioner requested a hearing on the
revocation, challenging whether there was reasonable suspicion for the Investigating Officer to
conduct a stop and detain him and whether he was driving while under the influence of alcohol.
On October 29, 2015, a revocation hearing was held at the Martinsburg DMV Regional Office
with Hearing Examiner Andrew Hunt presiding. The petitioner testified that on the day of his
arrest, he left his girlfriend’s apartment. As he was driving out of the neighborhood, he received a
phone call. His girlfriend said she did not want to go the football game, so he turned around and
went back to her apartment. Petitioner was irritated that she did not want to go to the game, so he
went to another of his cars parked nearby, a Navigator, and consumed half a fifth of vodka.
Petitioner testified that he left the Navigator and headed back toward the apartment when the
Investigating Officer conducted a traffic stop on Peruvian Paso Drive.

        When the Investigating Officer spoke to the petitioner, he detected an odor of alcohol on
the petitioner’s breath. After exiting his car, the petitioner was unsteady standing and walking, and
he could not balance very well. The petitioner had slurred speech and glassy eyes. The
Investigating Officer testified that he administered field sobriety tests. Petitioner could not keep
his balance, stopped while walking, stepped off the line, raised his arms to balance, and took an
incorrect number of steps and missed heel to toe while performing the walk and turn test. While
performing the leg stand test, the petitioner swayed while balancing, used his arms to balance and
put his foot down. The petitioner submitted to the preliminary breath test that was offered, which
resulted in a .260 BAC at 5:20 p.m. A secondary chemical test taken at 5:50 p.m. showed that the
petitioner had a BAC of .270.

        The OAH entered its Decision of the Hearing Examiner and Final Order of the Chief
Hearing Examiner entered on September 27, 2016, and rescinded the revocation of the petitioner’s
license for aggravated DUI. The OAH found that throughout the Investigating Officer’s testimony,
the officer can be observed being agitated, frustrated, amused, unprofessional, and unwilling to
answer counsel’s questions. The OAH further found that there was a direct conflict between the
Investigating Officers testimony and petitioner’s testimony regarding various issues pertaining to
the reason for the stop, the time of the stop, observations made by the officer, and petitioner’s
performance on the field sobriety tests. The OAH also found numerous inconsistencies and
discrepancies between the Investigating Officer’s own testimony, his written criminal narrative,
and his filed documents concerning the investigation. These discrepancies led the OAH to question
the officer’s credibility as a witness. Accordingly, the OAH found the petitioner’s testimony to be
more credible than the testimony of the Investigating Officer and ultimately found that the officer
was unable to meet the burden of proof required to establish that the petitioner was intoxicated at
the time he drove his vehicle. The DMV appealed the OAH’s Final Order.

      Following the DMV’s appeal, the Kanawha County Circuit Court entered a Final Order on
March 19, 2019, which reversed the September 27, 2016, OAH Order. The circuit court found that

                                                      2
the OAH erred in discounting the testimony of the Investigating Officer and giving an implicit
credibility determination in the petitioner’s favor, and determined that many of the Hearing
Examiner’s findings of fact are not supported by the record. Although the circuit court found issues
with the testimony of both witnesses, it concluded that the Investigating Officer’s evidence is
cumulative, not contradictory, and the Hearing Officer simply disregarded all of the Investigating
Officer’s evidence based on purported conflicts in the evidence. Yet, the circuit court found that
the Hearing Examiner completely disregarded the petitioner’s impairment, as evidenced on the
field sobriety tests, which was consistent with his known BAC of .270, as revealed by the
secondary chemical test.

        The circuit court found clear error in the OAH’s credibility determinations and properly
concluded that the outcome was not based on the totality of the evidence. The defense that the
Investigating Officer’s testimony was contradictory should not preclude a court from looking at
the totality of the evidence. The circuit court concluded that the totality of the evidence shows that
the petitioner committed the offense of aggravated DUI and the OAH’s dismissal of the
Investigating Officer’s testimony lead to an unfounded conclusion not supported by the substantial
evidence. Regardless of any physical impairment, the petitioner was driving with a BAC of .270,
which is sufficient to justify the Commissioner’s revocation.

              In Frazier v. Fouch, No. 19-0350, 2020 WL 7222839 (W. Va. Nov. 6,
       2020), we reiterated the standard of review to govern this matter.

               “On appeal of an administrative order from a circuit court, this Court
               is bound by the statutory standards contained in W.Va. Code § 29A-
               5-4(a) and reviews questions of law presented de novo; findings of
               fact by the administrative officer are accorded deference unless the
               reviewing court believes the findings to be clearly wrong.” Syl. Pt.
               1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518 (1996).

               “In cases where the circuit court has [reversed] the result before the
               administrative agency, this Court reviews the final order of the
               circuit court and the ultimate disposition by it of an administrative
               law case under an abuse of discretion standard and reviews
               questions of law de novo.” Syl. Pt. 2, Muscatell v. Cline, 196 W. Va.
               588, 474 S.E.2d 518 (1996).

       Syl. Pts. 1 and 2, Fouch. Guided by this standard, we review petitioner’s arguments.

Frazier v. Yoder, No. 20-0336, 2021 WL 653244, at *2 (W. Va. Feb. 19, 2021).

        The circuit court found that the OAH committed clear error in failing to weigh the totality
of the evidence in this case. The totality of the evidence shows that the petitioner committed the
offense of aggravated DUI. The OAH’s dismissal of the Investigating Officer’s testimony lead to
an unfounded conclusion not supported by the substantial evidence of record. All of the elements
set forth in Albrecht v. State, 173 W. Va. 268, 314 S.E.2d 859 (1984), were met in this matter:



                                                      3
                “[w]here there is evidence reflecting that a driver was operating a motor
         vehicle upon a public street or highway, exhibited symptoms of intoxication,
         and had consumed alcoholic beverages, this is sufficient proof under a
         preponderance of the evidence standard to warrant the administrative revocation
         of his driver’s license for driving under the influence of alcohol. Syllabus Point
         2, Albrecht v. State, 173 W.Va. 268, 314 S.E.2d 859 (1984). Syllabus Point 2,
         Carte v. Cline, 200 W.Va. 162, 488 S.E.2d 437 (1997).” Syl. Pt. 4, Lowe v.
         Cicchirillo, 223 W.Va. 175, 672 S.E.2d 311 (2008).

Syl. Pt. 3, Groves v. Cicchirillo, 225 W. Va. 474, 694 S.E.2d 639 (2010).

        For the foregoing reasons, the circuit court’s March 19, 2019, order reversing the decision
of the Hearing Examiner and Final Order of the Chief Hearing Examiner on September 27, 2017,
is hereby affirmed.


                                                                                         Affirmed.

ISSUED: March 23, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison

DISSENTING:

Justice William R. Wooton




                                                     4